Title: From Thomas Jefferson to W. & J. Willink, N. & J. Van Staphorst, & N. Hubbard, 4 August 1790
From: Jefferson, Thomas
To: W. & J. Willink, N. & J. Van Staphorst, & N. Hubbard



Gentlemen
New York Aug. 4. 1790.

This serves to advise you that, on the 31st. of July, I drew on you in favor of Messieurs Leroy and Bayard of this place, for four thousand and thirty six florins courant of Holland paiable at 60. days sight, which be pleased to honor and charge to the account of the United States of America, as for arrears of Salary due to me as their late minister plenipotentiary in France and payable out of their monies in your hands. That the place from which I drew might excite no doubts in your mind, I procured previously a letter of approbation from the Secretary of the Treasury to you which you will recieve herewith, and in which the sum could not be exactly fixed at the time of it’s date. I have the honor to be Gentlemen Your most obedt. humble servt.,

Th: Jefferson

